Citation Nr: 0718032	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death and 
denied Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.  


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
metastatic pancreatic cancer, from which he died in February 
1985.  This condition was not caused by any incident of 
service.

2.  There is no record of exposure to ionizing radiation in 
service.

3.  At the time of the veteran's death, service connection 
was not established for any disabilities.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).

2.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  A current disability must be related to service or 
to an incident of service origin.  "[A] veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include multiple myeloma.  38 C.F.R. § 
3.311(b)(2)(xx).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or § 
3.311.

The veteran died in February 1985.  A February 1985 death 
certificate listed his cause of death as metastatic 
pancreatic cancer.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant asserts that the veteran 
developed pancreatic cancer as a result of in-service duties 
which involved exposure to ionizing radiation.  Specifically, 
she asserts that the veteran was exposed to radiation as a 
result of duties involving the relocation of atomic 
ammunition from vehicles into storage facilities.  In this 
regard, the appellant submitted several newspaper articles 
regarding employees of the Clarksville, Tennessee Naval Base 
who were exposed to radiation and were subsequently awarded 
benefits as a result of acquiring radiogenic diseases.  She 
additionally asserts, through her representative, that the 
veteran was exposed to non-ionizing radiation through the 
course of treatment for acne which involved X-ray therapy 
using 100 KV of unfiltered radiation, and that this exposure 
contributed to his development of pancreatic cancer.

The evidence of record does not show that the veteran 
developed tumors, pancreatic cancer, or any other pancreatic 
disorder while in service or within any applicable 
presumptive period following his service.  While the evidence 
of record indicates that the veteran's pancreatic cancer may 
have existed prior to the initial clinical diagnosis in 
October 1984, the first evidence of treatment for pancreatic 
cancer is not dated until October 1984, many years after the 
veteran's separation from service.  Because pancreatic cancer 
was not diagnosed within the applicable one year presumptive 
period following his separation from service, service 
connection for the cause of the veteran's death on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.309.  

Turning next to the appellant's contention that the veteran's 
pancreatic cancer was the result of exposure to ionizing 
radiation, the Board notes that pancreatic cancer is among 
the types of diseases listed at 38 C.F.R. § 3.309(d)(2) 
subject to presumptive service connection in radiation-
exposed veterans.  It is also listed under 38 C.F.R. § 3.311 
(b)(2) as a radiogenic disease.  The first question before 
the Board is thus whether the veteran meets the criteria for 
qualification as a "radiation-exposed" veteran.  In this 
case, the veteran's service personnel records demonstrate 
that his military occupational specialty was Radioman, Class 
'A', and that he served at the United States Naval Base in 
Clarksville, Tennessee from September 1952 to April 1956.  
There is no evidence, however, demonstrating any exposure to 
radiation monitored by dosimetry badge or that he 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites, including the area 
identified as K25 at Oak Ridge, Tennessee.  38 C.F.R. 
§ 3.309(d)(3).  While it is clear that the veteran was 
stationed at the Clarksville Base in Tennessee, there is no 
indication in his service personnel records that he served in 
the area identified as K25 at Oak Ridge, Tennessee.  As the 
veteran's participation in a "radiation-risk activity" has 
not been confirmed, in order to qualify for service 
connection for the cause of the veteran's death as a result 
of exposure to ionizing radiation, there must be evidence 
documenting the level of his radiation exposure, and his 
pancreatic cancer, as a "radiogenic" disease, must be 
determined by the VA Under Secretary of Health to be related 
to ionizing radiation exposure while in service, or otherwise 
be linked medically to ionizing radiation exposure while in 
service. 

In this case, however, while the record reflects that the 
veteran was diagnosed with pancreatic cancer in October 1984, 
more than five years after his separation from service, 
because it has not been determined that he was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons or otherwise, and his 
presence in the area identified as K25 at Oak Ridge, 
Tennessee cannot be conceded, it is not necessary to refer 
the claim to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  

In addressing the several newspaper articles regarding 
employees of the Clarksville, Tennessee Naval Base who were 
exposed to radiation and were subsequently awarded benefits 
as a result of acquiring radiogenic diseases that the 
appellant submitted in support of her claim, the Board notes 
that a medical article "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In 
this case, however, the articles were not accompanied by the 
opinion of a medical expert linking exposure to radiation at 
the Clarksville Base to the veteran's subsequent development 
of pancreatic cancer.  Additionally, while these articles 
support a finding that some employees of the Clarksville Base 
were exposed to ionizing radiation as a result of their 
duties and that these employees subsequently developed 
radiogenic diseases as a result of their exposure, these 
articles do not support a finding that the veteran himself 
was exposed to radiation as a military employee of the Base.  
Accordingly, these articles do not support the appellant's 
claim for service connection for the cause of the veteran's 
death, as secondary to exposure to ionizing radiation.

As there is no record of the veteran's having been exposed to 
ionizing radiation, there is no need to further assess 
whether his radiogenic disease, pancreatic cancer, is related 
to a radiation dose to which he was not exposed in service, 
and service connection for the cause of the veteran's death, 
as secondary to exposure to ionizing radiation, is therefore 
not warranted.

The Board now turns to the final remaining issue of whether 
service connection for the cause of the veteran's death is 
warranted based upon direct causation, including as secondary 
to exposure to non-ionizing radiation through the course of 
X-ray therapy for acne.  As noted above, the veteran's 
service medical records do not show that he developed tumors, 
pancreatic cancer, or any other pancreatic disorder while in 
service.  Additionally, while his service medical records do 
demonstrate that he underwent numerous acne treatments using 
unfiltered radiation, there is no probative nexus between 
exposure to this radiation and his development of pancreatic 
cancer.  Thus, the claim for service connection for the cause 
of the veteran's death as secondary to exposure to non-
ionizing radiation in the form of X-ray therapy for acne will 
be denied.

The evidence of record demonstrates that while the veteran's 
pancreatic cancer may have existed prior to the initial 
clinical diagnosis, the first clinical evidence of a 
diagnosis of or treatment for pancreatic cancer is dated in 
October 1984.  

The veteran's service medical records do not show that he 
developed tumors, pancreatic cancer, or any other pancreatic 
disorder while in service, nor is there medical evidence of 
these conditions for more than 28 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints related to pancreatic cancer during the 
veteran's period of active service.  Nor is there evidence 
demonstrating exposure to ionizing radiation.  As there is no 
evidence of treatment for or complaints related to pancreatic 
cancer during service, nor evidence demonstrating exposure to 
ionizing radiation, the Board finds that a VA examination or 
opinion is not required in this case.  Finally, there is no 
probative evidence establishing a medical nexus between 
military service, to include exposure to non-ionizing 
radiation, and the veteran's cause of death, as discussed 
above.  Thus, service connection for the cause of the 
veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including exposure to non-ionizing radiation.  However, as a 
layperson, the appellant is not competent to give a medical 
opinion on a diagnosis or etiology of a disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  


In sum, the evidence shows that the veteran developed 
pancreatic cancer which led to his death many years after 
service.  This fatal condition was not service-connected, nor 
does any probative medical evidence of record demonstrate 
that it was caused by any incident of service.  The weight of 
the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person has, or died 
from, permanent, total disability resulting from a service-
connected disability. 38 U.S.C.A. § 3501(a) (West 2002).

In this case, at the time of his death, the veteran was not 
service-connected for any disability.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July and August 2002; 
rating decisions in December 2002 and May 2004; and a 
statement of the case in May 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No medical opinion has been obtained with respect 
to the claim; however, the Board finds that a review of the 
record, which reveals that the veteran did not have 
metastatic pancreatic cancer in service, that there is no 
record of exposure to ionizing radiation in service and no 
competent evidence showing a nexus between service and the 
cause of the veteran's death, warrants the conclusion that a 
remand for a medical opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


